     Case 8:19-cv-01345-AB-JEM Document 21 Filed 07/29/20 Page 1 of 1 Page ID #:1604



1

2

3

4

5

6

7

8
                         UNITED STATES DISTRICT COURT
9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                               )
      ABDUL R. BYNUM,                            )    Case No. SACV 19-1345-AB (JEM)
12                                               )
                          Petitioner,            )
13                                               )    ORDER ACCEPTING FINDINGS AND
                   v.                            )    RECOMMENDATIONS OF UNITED
14                                               )    STATES MAGISTRATE JUDGE
      JOSIE GASTELO, Warden,                     )
15                                               )
                          Respondent.            )
16                                               )
17
            Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
18
      records on file, and the Report and Recommendation of the United States Magistrate
19
      Judge. Petitioner has filed Objections, and the Court has engaged in a de novo review of
20
      those portions of the Report and Recommendation to which Petitioner has objected. The
21
      Court accepts the findings and recommendations of the Magistrate Judge.
22
            IT IS ORDERED that: (1) the Petition for Writ of Habeas Corpus is denied; and (2)
23
      Judgment shall be entered dismissing the action with prejudice.
24

25
      DATED: July 29, 2020
26                                                        ANDRE BIROTTE JR.
                                                     UNITED STATES DISTRICT JUDGE
27

28
